 



Exhibit 10.37
AMENDMENT TO EMPLOYMENT AGREEMENT
     The EMPLOYMENT AGREEMENT dated August 1, 2005, between PALL CORPORATION, a
New York corporation (the “Company”) and Mary Ann Bartlett (“Executive”), (“the
Employment Agreement”), is hereby amended as follows:
     WHEREAS, Section 3(b) of the Employment Agreement provides for a bonus to
Executive computed under the 2004 Executive Incentive Bonus Plan adopted by the
Company in 2003, a copy of which is annexed to and incorporated by reference
into the Agreement (the “Original 2004 Bonus Plan”), and
     WHEREAS, by action of the Compensation Committee of the Board of Directors
on January 18, 2006 the Original 2004 Bonus Plan was amended in certain respects
so that the amended Bonus Plan should be substituted for the Original 2004 Bonus
Plan as the attachment to the Employment Agreement, and
     WHEREAS, none of said amendments will decrease or diminish the amount of
the bonus which Executive is entitled to receive under the Employment Agreement
and accordingly this Amendment may be made by the Company without execution by
Executive,
     NOW, THEREFORE, the Employment Agreement is hereby amended, effective for
the Company’s fiscal year ending July 31,2006 and subsequent fiscal years, by
substituting the 2004 Executive Incentive Bonus Plan in the form annexed hereto
for the Original 2004 Bonus Plan for all purposes of the Employment Agreement.

              PALL CORPORATION
 
       
Dated: May 3, 2006
       
 
  By:   /s/ Marcus Wilson
 
       
 
      Marcus Wilson
 
      President

 